Exhibit 10.4
RRI ENERGY, INC.
2002 LONG-TERM INCENTIVE PLAN
QUARTERLY COMMON STOCK AND PREMIUM RESTRICTED STOCK AWARD
Pursuant to this Award Agreement, as of «Date», RRI Energy, Inc. (the “Company”)
hereby grants to «Director» (the “Participant”), a Director of the Company,
«Shares» shares of Common Stock, in lieu of fees otherwise payable to the
Participant for services as a Director for the period from «Date» through «Date»
plus an additional «Premium» premium restricted shares of Common Stock (“Premium
Restricted Stock”). Such number of shares are subject to adjustment as provided
in Section 15 of the RRI Energy, Inc. 2002 Long-Term Incentive Plan (the
“Plan”), subject to the terms, conditions and restrictions described in the Plan
and in this Agreement.

1.  
Relationship to the Plan. This grant of Common Stock and Premium Restricted
Stock is subject to all of the terms, conditions and provisions of the Plan and
administrative interpretations thereunder, if any, which have been adopted by
the Committee and are in effect on this date. Except as defined herein,
capitalized terms have the same meanings as under the Plan. If any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan control and, if necessary, the applicable provisions of this Award
Agreement are deemed amended so as to carry out the purpose and intent of the
Plan. References to the Participant also include the heirs or other legal
representatives of the Participant or the Participant’s estate.

2.  
Restrictions. The Premium Restricted Stock granted under this Agreement may not
be sold, assigned, transferred, pledged or otherwise encumbered until the
restrictions have lapsed (“Restriction Period”) except as otherwise provided in
this Section 2. Notwithstanding anything herein or in the Plan to the contrary,
the shares of Premium Restricted Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member Trusts, and Immediate Family
Member Partnerships pursuant to Section 14 of the Plan.

3.  
Vesting and Forfeiture.

  (a)  
The Common Stock granted herein is fully vested and transferable as of the date
granted.

  (b)  
The Premium Restricted Stock vests as of the earlier of (i) the last day of the
Director’s current term or (ii) «Date» (“Vesting Date”), provided the
Participant does not terminate service, except as otherwise provided in this
Section 3, before the Vesting Date.

  (c)  
If the Participant’s service as a Director is terminated due to death or
Disability, Participant’s right to receive Premium Restricted Stock vests at the
time of such termination to the extent not previously vested pursuant to this
Section 3. For purposes of this Award Agreement, “Disability” means a physical
or mental impairment of sufficient severity such that the Participant can no
longer serve as a Director.

  (d)  
If the Participant terminates service on the Board for any reason other than
death or Disability, the Participant’s right to receive Premium Restricted Stock
granted during the term during which the Participant terminates service will be
forfeited in its entirety immediately after such termination.

 

 



--------------------------------------------------------------------------------



 



4.  
Rights as a Stockholder. Except as otherwise specifically provided in this Award
Agreement and the Plan, during the Restriction Period the Participant shall have
all the rights of a stockholder with respect to the Premium Restricted Stock
including, without limitation, the right to vote the Premium Restricted Stock
and the right to receive any dividends with respect thereto.

5.  
Cash Payment Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon or immediately prior to the occurrence of any Change of Control
of the Company, Participant’s right to receive Premium Restricted Stock shall be
settled by a cash payment to Participant equal to the product of (i) the Fair
Market Value per share of Common Stock on the date immediately preceding the
date on which the Change of Control occurs and (ii) the total number of shares
of Premium Restricted Stock granted. Such cash payment shall satisfy the rights
of Participant and the obligations of the Company under this Award Agreement in
full.

6.  
Notices. For purposes of this Award Agreement, notices and all other
communications must be in writing and will be deemed to have been given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to Company:   RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002
ATTENTION:
Corporate Secretary
 
       
 
  If to Director:   «Director»
c/o Corporate Secretary
RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002

or to such other address as either party may furnish to the other in writing in
accordance with this Section 6.

7.  
Successors and Assigns. This Award Agreement is binding upon and inures to the
benefit of the Participant, the Company and their respective permitted
successors and assigns.

         
 
 
 
Mark M. Jacobs
President and Chief Executive Officer    

 

-2-